Citation Nr: 1207083	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-40 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether the character of the appellant's discharge from active service is a bar to the receipt of Department of Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother, D.F.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The appellant served on active duty in the United States Marine Corps from November 1964 to September 1967 and was discharged under conditions other than honorable.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 administrative decision of the VA Regional Office (RO) in Boston, Massachusetts, which found the appellant's character of discharge to be a bar to his receipt of VA benefits.  He perfected an appeal of that determination.

In July 2009, the appellant and his brother testified during a personal hearing at the RO and, in October 2011, they testified during hearing conducted via video-conference before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The appellant had active service from November 1964 to September 1967 and was discharged under conditions other than honorable.

The pertinent issue in this case is whether the character of the appellant's discharge from active service bars him from the receipt of VA benefits.  In its April 2009 administrative decision, the RO determined that the appellant's receipt of an other than honorable discharge was related to willful and persistent misconduct, as demonstrated by his repeated unauthorized absence offenses and three separate court-martial proceedings and, as such, he was barred from the receipt of VA benefits.  See 38 C.F.R. § 3.12(d)(4) (2011).  

However, if it is established to the satisfaction of the Secretary of VA that a person was insane at the time of the commission of the offense(s) leading to discharge, then that person will not be barred from receiving benefits administered by the Secretary of VA (as based upon the period of service from which such person was so separated).  See 38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2011); see also 38 C.F.R. § 3.354 (2011) (that defines insanity for purposes of a VA determination of the cause of discharge from service) and VAOPGCPREC 20-97 (that addresses the intended parameters of the types of behavior which are defined as insanity in 38 C.F.R. § 3.354(a) (2011)).

In reviewing the claims file, the Board finds that there appear to be some missing and pertinent service treatment records that could bear on the RO's finding in its April 2009 determination and October 2010 statement of the case that the appellant's actions were the result of persistent and willful misconduct at the time that he committed the offenses that ultimately led to his discharge from service and, especially for that reason, the Board will remand the claim at this time. 

Notably, during his July 2009 personal hearing at the RO, and his October 2011 Board hearing, the appellant testified that he saw a psychiatrist prior to his discharge from military service, although he said he was not evaluated (see Board hearing transcript at pages 15-16).  He stated that he saw the psychiatrist while in Da Nang or Chu Lai (Id. at 18).  The appellant's brother indicated that, as he understood it, at the time of discharge, the appellant was asked if wanted to go back into the field and said yes, and a psychiatrist was then brought in (Id. at 16).  The available service personnel records, and very limited service treatment records, do not refer to a psychiatric interview.  In view of the foregoing, the Board finds that the RO/AMC should conduct a search to determine if there are any additional service treatment records that have not been obtained, to include any mental hygiene records that may have be separate from other service treatment records. 

Further, and as noted in the RO's July 2009 request to the National Personnel Records Center (NPRC), the appellant sustained a superficial gunshot wound to the left shoulder in September 1966 in the vicinity of Quang Tri, but there are no clinical records of that treatment.  Moreover, April 1967 court martial records indicate that his awards include a Purple Heart, although this is not noted on his Report of Transfer or Discharge (DD Form 214).

Thus, further efforts must be made to obtain the appellant's service treatment records, to include a specific request for his mental hygiene records, prior to consideration of his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make another attempt to secure the appellant's service treatment records through official channels.  It should include a specific request for other records, to include any mental hygiene records of treatment or evaluation in service, to specifically include psychiatric interview records dated from February 1967 to September 1967 in Da Nang or Chu Lai.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


